Citation Nr: 1750798	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for pelvic and left thigh pain.


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel












INTRODUCTION

The Veteran served on active service from August 1954 to August 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board most recently remanded this appeal in May 2017 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for pelvic and left thigh pain.  He contends that the pain in his left groin and thigh was caused by a fall from a vehicle during a training exercise while the Veteran was on active service.  He states the pain has continued since that in-service event and has increased in severity in recent years.

Over the years, the Veteran has been diagnosed as having ilioinguinal neuralgia, myofascial pain syndrome, and ilioinguinal neuritis.  One the Veteran's treating physicians stated that the Veteran's history, symptoms, imaging studies, and physical examination were consistent with tendonitis of the semitendinosus, semimembranosus, long head of bicepsfemoris or adductor magnus muscles at the origin.  A letter from another treating physician, noted the Veteran's history of worsening chronic left hip pain "may be due to a fall that [the Veteran] had during the time he was in service."


The Board remanded this appeal in December 2015 to provide the Veteran with a VA medical examination.  That medical examination was performed in January 2016.  The VA examiner opined that the Veteran's undiagnosed pelvic condition, which mimicked piriformis syndrome, was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

In May 2017, the Board deemed the January 2016 VA examination report inadequate for purposes of adjudicating the Veteran's claim because it addressed the right hip instead of the left hip.  Accordingly, the Board remanded the decision for an addendum opinion to address the pelvic and left thigh pain.  

In July 2017, the VA examiner determined that an in-person examination was needed to render the opinion sought by the Board's remand order.  In late July and early August 2017, the RO purportedly attempted to contact the Veteran to schedule that examination.  The VA medical center cancelled the VA examination on August 10, 2017 due the Veteran's failure to schedule the appointment.  The RO subsequently issued a supplemental statement of the case.

The Veteran reports that he contacted VA in early August and scheduled an examination for September 15, 2017, the earliest date available at that time.  He notes that he subsequently tried to reschedule the appointment, but that he ultimately decided to keep that appointment.  He states that he called to confirm that appointment on September 6, 2017, and was told it had been cancelled.  There is some indication that the Veteran has a scheduled VA medical examination.  That VA examiner should comply with the directives from this remand.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.	Ask the Veteran to indicate if he has received any VA or non-VA medical treatment for his pelvic and left thigh pain that is not evidenced by the current record.  If so, provide the Veteran with the necessary authorizations to release any treatment records not currently on file.  Obtain and associate those records, if any, with the claims folder.

2.	Provide to the VA examiner who conducted the January 2016 VA medical examination access to the Veteran's electronic claims folder.  The VA examiner must specify in the report that Virtual VA and VMBS records have been reviewed.  If the January 2016 VA examiner is unavailable, the examination and opinion should be performed by a qualified medical professional.  If the VA medical examination is already scheduled, please provide that VA medical examiner with access to the Veteran's electronic claims folder, to include of copy of this remand order.

The VA examiner must address the following:  

a. Identify and/or diagnose any chronic disorders of the left pelvis or thigh that presently exists or has existed during the appeal period.  The examiner should specifically comment on the cause of the Veteran's complaints of pelvic and left thigh pain.  

b. For any diagnosis, the VA examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset in service or is otherwise related to the Veteran's active service.  

i.  The examiner must rationalize that opinion with the Veteran's contentions regarding a fall while on active service 
ii.  The examiner must rationalize that opinion with the private physicians' opinions suggesting a relationship between the Veteran's left hip pain and an in-service fall. 

The examiner must provide a complete rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rational for the statement.  If the examiner is unable to offer an opinion, the examiner must provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on limits of medical knowledge.

3.	After the development requested has been completed, the AOJ should review the examination report to ensure it is complete and complies with this remand.  If the examination report is deficient in any manner, the AOJ should return the report to the examiner to correct those deficiencies.

4.	The AOJ must re-adjudicate the Veteran's claim on the basis of any additional evidence the Veteran may provide and the requested medical opinion.  If the benefits sought are not granted in full, the AOJ must issue a supplemental statement of the case and afford the Veteran a reasonable period of time to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




